DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated October 27, 2021 is acknowledged.  Currently claims 1-18 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot due to the amendments to the rejections as required by the amendments to the claims.
Examiner notes that the same references have been used, but the order of the references has been switched, in order to more clearly show that Cowley teaches a lead that breaks into a first, second, and third branch portion.
Applicant first argues that one of ordinary skill in the art would not combine the Cowley and Woloszko references.  Examiner disagrees.  As taught in the amended rejection below, Woloszko is relied upon to teach the cuff electrode arrangement, while Cowley is relied upon to teach the fixed lead arrangement. As stated below, it would have been obvious to use the cuff arrangement of Woloszko in the device of Cowley in order to more reliably attach the electrode arrangement to the nerve.

Applicant lastly argues that none of the cited references disclose a first, second, and third branch portion that are configured such that the spacing between them is predetermined relative to each of the other mounting devices both prior to and after being mounted to the peripheral nerve.  Examiner disagrees.  Even if the tether of Cowley is capable of being bunched up or folded, the spacing between the each of the mounting devices is still predetermined with the maximum distance being the length of the tether. As previously stated, as the claim is an apparatus claim, this is a functional use limitation of device.  The device of Cowley is capable of being implanted such that the spacing between the electrodes is predetermined (e.g. when the device is implanted with the lead-tether fully stretched out.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cowley et al. (US 2011/0264182, as previously cited) in view of Woloszko (USPN 5,938,596, as previously cited).
claim 1, Cowley discloses the claimed peripheral nerve electrode array for a peripheral nerve, the electrode array comprising (e.g. Figure 2): 
a lead, a distal end of the lead branching into at least first, second and third branch portions (e.g. tether lead 16 as shown in Figure 2)
a first electrode mounting device (e.g. cuff 15) connected to the first branch portion;  
a second electrode device identical to the first device (e.g. as shown in Figure 2)
a third electrode device identical to the first device (e.g. as shown in Figure 2; Page 3, Paragraph 40 wherein the third helix can also include electrically conductive electrodes).
and wherein the second pair of electrodes is located between the first and third pairs of electrodes (as shown in Figure 2).
	Cowley does not expressly disclose that the first electrode mounting device comprises a first pair of electrodes comprising two first electrodes, wherein the first electrode mounting device is adapted to clamp around a peripheral nerve to electrically interface the first pair of electrodes with the peripheral nerve, wherein the first electrodes are spaced from each other along a longitudinal axis of the peripheral nerve.  Wolozsko discloses that it was known in the art of nerve cuff electrodes for a cuff to comprise a first pair of electrodes (e.g. electrodes 10-12), the first pair of electrodes comprising two first electrodes, wherein the first electrode mounting device is adapted to clamp around a peripheral nerve to electrically interface the first pair of electrodes with the peripheral nerve (e.g. as shown in Figures 8-16), wherein the first electrodes are spaced from each other along a longitudinal axis of the peripheral nerve (e.g. electrodes 10-12 are located along a longitudinal axis of the nerve as shown in Figure 4A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the 
Regarding claim 2, Woloszko additionally discloses electrode that can act to stimulate or sense, and thus is capable of fulfilling the limitation that that “the first pair of electrodes is selectively operable as a pair of stimulation electrodes for applying an electrical stimulation signal to the peripheral nerve; the second pair of electrodes is selectively operable as a pair of monitoring electrodes for monitoring a first electrical response signal at the peripheral nerve in response to the electrical stimulation signal applied by the first pair of electrodes; and the third pair of electrodes is selectively operable as another pair of monitoring electrodes for monitoring a second electrical response signal at the peripheral nerve in response to the electrical stimulation signal applied by the first pair of electrodes.” (e.g. Col. 1, lines 1-10).
Regarding claim 3, Woloszko discloses pulse generator 2 that connects to all of the electrodes and is capable of sensing and delivering electrical stimulation (e.g. Col. 1, lines 1-10).
	Regarding claim 4, Woloszko discloses electrodes that can be configured to monitor or stimulate, and thus care capable of monitoring if a first electrical response signal is dominated by an electrical stimulation artefact.
Regarding claim 5, Woloszko discloses that each of the first, second and third electrode mounting devices is adapted to form a loop around the peripheral nerve (e.g. loop formed by electrodes 10-12, semi-cylindrical cuff 15, inner long flap 16, and outer short flap 17).
Regarding claim 6, Woloszko discloses each of the first, second and third electrode mounting devices that comprise a first wing (e.g. root portion 18) and a second wing (e.g. inner long flap 16)  that are adapted to extend on opposite sides of the peripheral nerve and to be brought together to form the loop.

	Regarding claim 16, Cowley additionally teaches rigid branch portions such that the spacing between the mounting devices is fixed (e.g. rigid posts 22A, 22B, and 22C).
	Regarding claim 17, Woloszko discloses one or more of the first, second and third electrode mounting devices are configured to shape the peripheral nerve to improve an interface characteristic between the nerve and the electrode array (e.g. as shown in Figure 4A).
	Regarding claim 18, the device of Woloszko clamps the nerve and thus is sized and shaped to flatten the peripheral nerve.


Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cowley and Woloszko and in view of Ben-David (US 2013/0261721, as previously cited).
	Regarding claim 8, Woloszko discloses the claimed invention except the express mention of a first wing comprising a first elongate extension portion that extends from the first cuff portion and the second wing comprises a second elongate extension portion that extends from the second cuff portion.  Ben-David discloses that it was known in the art of cuff electrodes to have elongated extension portions located off the cuff portions of a cuff electrode (e.g. closing elements 44 and tab 49 as shown in Figure 1B).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the tabs of Ben-David in the device of Woloszko, since such a modification would provide the system with the predictable results of a reliable means of holding an electrode cuff in place.

	Regarding claim 10, Woloszko discloses electrode mounting device comprises a flexible bearing that connects the first ends of the cuff portions together (e.g. 18).
	Regarding claim 11, Ben-David additionally discloses, wherein the first and second elongate extension portions extend from second ends of the first and second cuff portions, respectively, opposite to the first ends and wherein the length of each elongate extension portion is greater than the length of each first and second cuff portion (e.g. as shown in Figure 1B).
	Regarding claim 12, Woloszko additionally discloses each cuff portion has an inner surface with a semi-elliptical, semi-oblong or semi-rectangular profile to contact an outer surface of the peripheral nerve (e.g. as shown in all figures).
	Regarding claim 13, Woloszko additionally discloses a loop has an inner surface with an elliptical, oblong or rectangular profile to contact an outer surface of the peripheral nerve (e.g. as shown in all Figures).
	Regarding claim 14, Ben-David discloses wherein all or part of the first and second extension portions are adapted to be removed from the fixation device after forming of the loop. (e.g. as shown in Figure 2B).
	Regarding claim 15, Ben-David additionally discloses wherein the first wing defines an opening and the second wing is bendable to feed a distal end of the second extension portion of the second wing through the opening to form the loop (e.g. as shown in Figure 1A).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda K Hulbert whose telephone number is (571)270-1912.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Amanda K Hulbert/Primary Examiner, Art Unit 3792